DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 10.7.22.
Claims 1-18 are pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 10.7.22 have been fully considered.
The Applicant has made amendments to  independent claim 1. Applicant has also amended claim 12 by combining with claim 1 and claim 2 as per indication of “allowable subject matter” in office action dated 7.13.22.  Addition of new limitations to independent claims 1 and 12 may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 rejections, the Applicant provides several arguments to which the
Examiner will respond accordingly:
Applicant Argument 1: According to the Office Action, Hasegawa's gaps 9A, 9B constitute axial 
cooling-fluid passageways, and Hasegawa's transfer pipe 10C constitutes cooling conduits arranged inside the alleged passageways. However, as plainly illustrated in Figure 3, reproduced below, the alleged passageways, i.e., gaps 9A, 9B, do not extend through a middle part of the armature iron core 3, and, consequently, the alleged cooling transfer pipe 10C, are not arranged inside passageways that extend through a middle part of the armature iron core 3. Thus, Hasegawa plainly fails to disclose an iron-core as claimed, for example, in claim 1. 
Examiner Response 1: Applicant has amended claim 1 with new limitation which will be examined in below sections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP 2002218730A) in view of Lu (US 20190131831). 
Regarding Claim 1, Hasegawa discloses a liquid-cooled core assembly (Fig 1, 2, 3, 4, 7, 8 below) for a linear motor [Abstract], comprising: 
an iron-core (Fig 1, 1,3) having a middle part (Fig 7, 3M), teeth (Fig 7, 3A, 3B) extending from 5two opposite sides of the middle part and forming slots (Fig 7, 9A, 9B) therebetween, coils (Fig 7, 4A, 4B) wound around the teeth, axial cooling- fluid passageways(Fig 4, 9A,9B)  and cooling conduits (Fig 4, 10C)  arranged inside the passageways; 
a cooling system including a liquid supply part (Fig 4, 10A1, 10B1) and a 10liquid collection part (Fig 4, 10A2, 10B2) mounted against respective two other opposite sides (Fig 4, S1, S2) of the iron-core (Fig 1, 3), the liquid supply part and the liquid collection part being in fluid communication with the cooling conduits (Fig 4, 10C) ; 
an inlet connector (Fig 4, 11A1, 11B1) in fluid communication with the liquid 15supply part (Fig 4, 10A1, 10B1); 
and an outlet connector (Fig 4, 11A2, 11B2) in fluid communication with the liquid collection part (Fig 4, 10A2, 10B2).
Hasegawa does not explicitly disclose cooling fluid passageways extending through the middle part.
Lu discloses cooling fluid passageways (Lu, Fig 3 below, 41, 42, 43) extending through the middle part (Lu, Fig 3, 3M).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa modified by the cooling fluid passageways extending through the middle part as taught by Lu in order to tightly hold the cooling conduits [Lu, Para 0004] and provide a simpler cooling structure.



    PNG
    media_image1.png
    608
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    733
    930
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    720
    866
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    756
    465
    media_image4.png
    Greyscale

Regarding Claim 2, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 1. Hasegawa in view of Lu further discloses the20 liquid supply part (Hasegawa, Fig 4 above, 10A1, 10B1) includes a liquid supply duct (Fig 4, 10A1, 10B1) and channels in fluid communication with the liquid supply duct and sealingly [Para 0032] connected to a first end portion (Fig 4, Ep1) of respective conduits (Fig 8 below, 10C), and wherein the liquid collection part (Fig 4, 10A2, 10B2) includes a liquid collection duct (Fig 4, 10A2, 10B2)  and channels (Fig 8, 10C) in fluid 25communication with the liquid collection duct and sealingly connected to a second end portion (Fig 4, Ep2) of the respective conduits (Fig 8, 10C). (Examiner is interpreting channel to be the portion of the liquid supply duct and liquid collection duct where the cooling liquid changes direction in a perpendicular manner and flows through the conduit 10C). 

    PNG
    media_image5.png
    522
    614
    media_image5.png
    Greyscale


Regarding Claim 5, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 2 . Hasegawa in view of Lu further discloses the iron-core (Hasegawa, Fig 1 above, 1,3) includes axial through-holes (Lu, Fig 3 above, 61) extending across the middle part (Lu, Fig 3, 3M) alternatingly with the cooling-fluid passageways (Lu, Fig 3, 41,42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa with the axial through holes and cooling fluid passageways in an alternating manner as taught by Lu in order to provide structural integrity and passages for cooling in a package optimized manner.
Regarding Claim 6, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 5. Hasegawa in view of Lu further discloses a central axis  of the passageways (Lu, Fig 3 above, 41,42) and the through- holes (Lu, Fig 3, 61) is aligned within a plane (Lu, Fig 3, PQ) crossing the middle part (Lu, Fig 3, 3M)  of the iron-core (Hasegawa, Fig 1, 1,3) and which is substantially equidistant (Lu, Fig 3, D1 and D2 are equal) between the two opposite sides (Lu, Fig 3, S1, S2) of the middle part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Lu with the middle part between substantially equidistant from the two opposite sides as further taught by Lu in order to keep the weight and the fluid forces equally distributed.
Regarding Claim 7, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 5. Hasegawa in view of Lu further the passageways (Hasegawa, Fig 4 above, 9A,9B)  and the through-holes (Hasegawa, Fig 7 above, Ah1) are aligned with two slots (Hasegawa, Fig 7, 9A, 9B) located the two opposite sides (Hasegawa, Fig 7, S3, S4) of the middle part (Hasegawa ,Fig 7, 3M).
Regarding Claim  16, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 1.  Hasegawa in view of Lu further discloses the liquid-cooled core assembly (Hasegawa, Fig 1, 2 below, 3 below, 4, 7, 8) is adapted to be slidably mounted on a permanent magnet assembly of a linear motor [Hasegawa, Abstract, Para 0022].

    PNG
    media_image6.png
    579
    566
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    655
    852
    media_image7.png
    Greyscale

Regarding Claim  17, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 1.  Hasegawa in view of Lu further discloses the liquid-cooled core assembly (Hasegawa, Fig 1, 2, 3, 4, 7, 8 above) is slidably mounted on a permanent magnet assembly of a linear motor [Hasegawa, Abstract, Para 0022].
Regarding Claim  18, Hasegawa in view of Lu discloses a linear motor, comprising: a permanent magnet; and the liquid-cooled core assembly as recited in claim 1.  Hasegawa in view of Lu further discloses the liquid-cooled core assembly (Fig 1, 2, 3, 4, 7, 8 above) slidably [Hasegawa, Para 0022] mounted on the permanent magnetic assembly (Fig 1, 1,2A, 2B).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Lu and Hoppe.
Regarding Claim 3, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 2 . Hasegawa in view of Lu further discloses the first (Hasegawa, Fig 4 above, Ep1) and second end (Fig 4, Ep2) portions of each conduit (Hasegawa, Fig 8 above, 10C) 30protrude from respective two other opposite sides (Fig 4, S1, S2) (Conduits will have to protrude out of the two other opposite sides as they has to reach the channels from the supply and collection ducts) an end portion of a corresponding channel of respective liquid supply duct (Fig 4, 10A1, 10B1) and collection parts (Fig 4, 10A2, 10B2). (Examiner is interpreting channel in Hasegawa to be the portion of the liquid supply duct and liquid collection duct where the cooling liquid changes direction in a perpendicular manner and flows through the conduit 10C). Hasegawa in view of Lu does not disclose end portion of conduit protrude inside an end portion of a corresponding channel.
Hoppe discloses an end portion of conduit (Hoppe, Fig 1 below, 11, E1) protrude inside an end portion of a corresponding channel (Hoppe, Fig 1, 25, E2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Lu with the end portion of conduit inside an end portion of corresponding channel as taught by Hoppe in order to keep good alignment which will result in good sealing.

    PNG
    media_image8.png
    873
    795
    media_image8.png
    Greyscale

Regarding Claim 4, Hasegawa in view of Lu and Hoppe discloses the liquid-cooled core assembly according to claim 3 . Hasegawa in view of Lu and Hoppe further discloses the end portion of the channel (Hasegawa, explanation below) includes a seal 13receiver portion inside (Hoppe, Fig 1 above, 25I) which a seal and/or an O-ring (Hoppe, Fig 1, 24)[Hoppe, Para 0021] is mounted around the first (Hasegawa, Fig 4 above, Ep1) and second end (Hasegawa, Fig 4, Ep2) portions of each conduit (Hasegawa, Fig 8 above, 10C). (Examiner is interpreting channel in Hasegawa to be the portion of the liquid supply duct and liquid collection duct where the cooling liquid changes direction in a perpendicular manner and flows through the conduit 10C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Lu and Hoppe with the seal receiver portion inside the channel as further taught by Hoppe in order to provide a leak free interface between channel and conduit.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Lu and Huang.
Regarding Claim 8, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 5. Hasegawa in view of Lu further discloses the liquid supply part (Hasegawa, Fig 4 above, 10A1, 10B1) and the liquid collection part (Hasegawa, Fig 4, 10A2, 10B2) are connected against the iron-core (Hasegawa, Fig 1 above, 1,3). Hasegawa does not disclose the connection to be a screw.
Huang discloses the connection to be a screw (Huang, Fig 3 below, S).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Lu with the screw connection as taught by Huang in order to keep the liquid supply, connection parts and the iron core connected to facilitated efficient heat transfer.

    PNG
    media_image9.png
    619
    476
    media_image9.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Lu and Hofstaetter (WO 2011069517 A1).
Regarding Claim 11, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 1. Hasegawa in view of Lu further discloses 5the liquid supply part (Hasegawa, Fig 4 above, 10A1, 10B1) and the liquid collection parts (Fig 4, 10A2, 10B2) have a cross-section (Hasegawa, Fig 2 above, Cs) to form a compartment (Fig 2, 10A1, 10A2, 10B1, 10B2) with a respective side of the two other opposite sides (Fig 4, S1, S2) of the iron- core (Hasegawa,Fig 1 above, 1,3)  for receiving portions of the coils (Hasegawa,Fig 2, 4A, 4B). Hasegawa in view of Lu does not disclose the cross section to be T shaped.
Hofstaetter discloses the cross section to be T shaped (Hofstaetter, Fig 1 below, Ts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Lu with the T shaped cross section as taught by Hofstaetter in order to facilitate adequate surface area of contact of the cooling fluid in a package efficient manner which can take away the heat quickly from the iron core.

    PNG
    media_image10.png
    749
    445
    media_image10.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Lu and Eilenberger.
Regarding Claim 14, Hasegawa in view of Lu discloses the liquid-cooled core assembly according to claim 1. Hasegawa in view of Lu further discloses a first mounting part (Hasegawa, Fig 8 above, 11A1) and a second mounting part (Fig 8, 11A2) assembled against the liquid supply part (Hasegawa, Fig 4 above, 10A1) and the liquid collection part (Fig 4, 10A2), wherein the inlet connector (Fig 4, 11A1C), and the outlet connector (Fig 4, 11A2C), are mounted into one of the first and second mounting parts. Hasegawa does not disclose first mounting part and second mounting part assembled against  respective first and second lateral 25sides of the iron-core.
Eilenberger discloses first mounting part (Eilenberger, Fig 4 below, 11A)  and second mounting part (Eilenberger, Fig 4, 11B)  assembled against  respective first and second lateral 25sides (Eilenberger, Fig 4, 9A, 9B) of the iron-core (Eilenberger, Fig 1 below, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed discloses the liquid-cooled core assembly of Hasegawa in view of Lu with the first and second mounting parts assembled against the respective first and second lateral sides as taught by Eilenberger in order to provide sufficient support for the mounting parts that can sustain the flow pressures.

    PNG
    media_image11.png
    441
    560
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    396
    551
    media_image12.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Lu, Eilenberger and Groening.
Regarding Claim 15, Hasegawa in view of Lu and Eilenberger discloses the liquid-cooled core assembly according to claim 14. Hasegawa in view of Lu and Eilenberger further discloses the mounting part including the inlet and outlet connectors as shown above but does not disclose cable glands adapted for electrical connection of the coils, are mounted on the mounting part.
Groening discloses cable glands (Groening, Fig 2 below, 30) adapted for electrical connection of the coils (Groening, Fig 2, 27) are mounted on the mounting part (Groening, Fig 2, Mo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liquid-cooled core assembly of Hasegawa in view of Lu and Eilenberger with the cable glands adapted for electrical connection of the coils as taught by Groening in order to provide electrical connection to the electrical machine in a safe and secure manner.

    PNG
    media_image13.png
    813
    461
    media_image13.png
    Greyscale

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 9 discloses the liquid-cooled core assembly according to claim 8, 25wherein the liquid supply part includes threaded bores, the liquid collection part includes through-holes, and screws extend along respective through-holes of the liquid collection part and through-holes of the iron-core, an end portion of the screws being screwed into a corresponding threaded bore of the 30liquid supply part.
	Neither Hasegawa nor Hasegawa in view of Huang and/or Lu, Eilenberger, Groening, Hofstaetter, Hoppe discloses the liquid supply part includes threaded bores, the liquid collection part includes through-holes, and screws extend along respective through-holes of the liquid collection part and through-holes of the iron-core, an end portion of the screws being screwed into a corresponding threaded bore of the 30liquid supply part.
	Therefore, claim 9 is allowable.
	Claim 10 is allowable as it is dependent on claim 9.
Claims 12-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 was previously objected to but indicated as having allowable subject matter in office action dated 7.13.22. Applicant has combined independent claim 1 with intervening claim 2 and previous claim 12 to form amended independent claim 12. Therefore, amended independent claim 12 is allowed.
Claim 13 is allowed as it is dependent on claim 12.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571.272.2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832